[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO COMPEL
This court has reviewed the order issued by Judge Mottolese on June 15, 1992 and has opened and examined the documents supplied by the defendant in conjunction with that order.
The court finds that those documents, as their significance has been explained by the defendant in its memorandum dated August 6, 1992, comply with the order of June 15, 1992 and the CT Page 1569 purposes for which the order has been entered.
Without limiting the plaintiff's right to further discovery on good cause shown, the plaintiff's motion to compel is denied.
NIGRO, J.